NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE ALTERA CORPORATION, LATTICE
SEMICONDUCTOR CORPORATION,
AND XILINX, INC.,

Petitioners.

Miscellaneous Docket No. 121

On Petition for Writ of Mandamus to the Unit`ed States
District Court for the District of Delaware in case no. 10-
CV-1065, Judge Leonard P. Stark.

ON PETITION

Before LoURIE, SCHALL and DYK, Circuit Judges.
PER CUMAM.

ORDER

Petitioners, Altera Corporation, Xi]inx, Inc., and Lat-
tice Semioonductor Corporation, seek a writ of mandamus
directing the United States District Court for the District
of Delaware to transfer this case to the United_ States
District Court for the Northern District of California

IN RE ALTERA CORP 2

pursuant to 28 U.S.C. § 1404(a). Respondents, intellec-
tual Ventures l and ll, opp0se. Petitioners reply.

Respondents, Delaware corporations with principal
places of business in Bellevue, Washing‘ton, are the own-
ers of U.S. Patent Nos. 5,675,808, 6,993,669, 5,687,325,
6,260,08'7, and 6,272,646, which are generally directed to
integrated circuits for use in digital computers and other
electronic devices.

In December 2010, respondents filed this patent in-
fringement action in the District of Delaware. The peti-
tioners are three of the defendants in the suit, and like
the respondents are Delaware corporations operated from
the West Coast. The complaint also named a fourth
defendant, Microsemi, which is similarly incorporated in
Delaware but maintains its principal operations in Irvine,
California. _

The complaint predicated venue on 28 U.S.C.
§ 1400(b), which authorizes jurisdiction over any patent
infringement suit where "the defendant resides, or where
the defendant has committed acts of infringement and
has a regular and established place of business." The
petitioners did not dispute that respondents were permit-
ted to commence this action in Delaware under § 1400(b).
However, in light of the concentration of the parties and
witnesses in California and the fact that no party had an
office or employee in Delaware, the petitioners moved to
transfer the case to the District Court for the Northern
District of California pursuant to § 1404(a), which author-
izes change of venue “[f]or the convenience of the parties
and witnesses, in the interest of justice."

ln its order denying the petitioners’ motion to trans-
fer, the district court afforded the respondents’ choice of
forum substantial weight. The court explained that not
only was Delaware the respondents’ “home" venue, but all

3 lN RE ALTERA CORP

of the parties had availed themselves to "rights, beneiits,
and obligations that Delaware law affords by incorporat-
ing in that state.” Although recognizing that the inven-
tors, prosecuting attorneys of the patents-in-suit, and a
number of other potential witnesses reside in California,
the court concluded that the convenience of those wit-
nesses was entitled to little weight in light of the avail-
ability of video depositions and the fact that numerous
potential non-party witnesses having knowledge related
to the engineering and sales of the accused products
appeared to be located closer to Delaware.

Although the decision to deny transfer is not “Enal"
within the meaning of 28 U.S.C. § 1295(a)(l), in applying
Third Circuit law in cases arising from district courts in
that circuit, we have previously held that this court has
jurisdiction to issue a writ of mandamus to correct a
denial of transfer, but only to the extent that the trial
court’s analysis amounted to a clear abuse of discretion.
See In re Link_A_Media Devices Corp., 662 F.3d 1221,
1223 (Fed. Cir. 2011); see also Sunbelt Corp. u. Noble,
Denton & Assocs., Inc., 5 F.3d 28, 30 (3d Cir. 1993); Swin-
dell-Dressler Corp. o. Dumbauld, 308 F.2d 267, 272 (3d
Cir. 1962).

To be sure, the respondents’ status as Delaware cor-
porations is not entitled to controlling weight insofar as
no office or employees are located in Delaware. Still, the
relevant inquiry is broad enough to include the Delaware
court’s interest in resolving disputes involving its corpo-
rate citizens, as opposed to selection of venue for less
legitimate reasons. See Micron Technology, Inc. v. Rarn-
bus Inc., 645 F.3d 1311, 1322 (Fed. Cir. 2011) (holding
that the parties’ willing submission to suit in Delaware by
way of incorporation weighs in favor of transfer); see also
Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947) (forum
non conveniens doctrine is concerned with preventing the

lN RE ALTERA CORP 4

selection of a forum to vex, harass, forum shop, or incon-
venience). Moreover, the decision to deny transfer draws
support from the fact that numerous potential non-party
witnesses having knowledge related to the engineering
and sales of the accused products appear to be located
closer to Delaware. In light of these circumstances, a
“rational" basis existed for denying transfer of this case,
and thus mandamus is inappropriate. In re Cordis Corp.,
769 F.2d 7 33, 737 (Fed. Cir. 1985).

Although the circumstances here are in certain re-
spects similar to those in the petition we granted in
Link_A_Media, that precedent did not go so far as to limit
the trial court’s discretion to deny transfer in this case.
The trial court in Link_A_Media disposed of the transfer
motion based on the plaintiffs forum preference and the
fact that the defendant had incorporated in Delaware. In
doing so, the court failed to give any consideration to the
fact that transfer would significantly minimize the travel
and cost to the identified witnesses and move trial to
where the accused products were developed. Because the
court viewed those considerations as entirely superfluous,
its error there could not have been more clear. On that
view, this case is clearly distinguishable; in its thorough
opinion, the district court endeavored to evaluate each of
the forum non conveniens factors in light of the same
arguments raised in the petition, and there is no clear
indication that the court failed to meaningfully consider
the merits of the transfer motion. Moreover, as noted
above, in this case, unlike Link_A_Media, there are
rational grounds for denying transfer given that all of the
parties (not just a single defendant) had incorporated in
Delaware and some witnesses would potentially find
Delaware more convenient.

Accordingly,

5 lN RE ALTERA CORP

IT Is ORDERED THAT:

The petition for a writ of mandamus is denied.

Fon THE CoURT

JU|- 2 0 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Gregoi'y A. Castanias, Esq.

Alan H. Blankenheimer, Esq.

John l\/l. Desmarais, Esq.

Clerk, United States District Court for District of _
Delaware

FUB
"3‘ i»~iiincu\'r

JuL 202012
.|ANH€)RBAL¥
CLEIK